            Case 3:16-bk-02232-JAF                 Doc 148    Filed 08/13/19        Page 1 of 23



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

In re:
                                                             Case No. 3:16-bk-02232-JAF
                                               1
PREMIER EXHIBITIONS, INC., et al.,                           Chapter 11 (Jointly Administered)

                 Debtors.


                NINTH AND FINAL APPLICATION FOR ALLOWANCE AND
                 PAYMENT OF COMPENSATION AND REIMBURSEMENT
                        OF EXPENSES OF MCGUIREWOODS LLP
                 AS SPECIAL LITIGATION COUNSEL FOR THE DEBTORS

                                 NOTICE OF OPPORTUNITY TO
                              OBJECT AND REQUEST FOR HEARING
                     Pursuant to Local Rule 2002-4, the Court will consider the relief
          requested in this paper without further notice or hearing unless a party in interest
          files an objection within twenty-one (21) days from the date set forth on the proof
          of service, plus an additional three days for service if any party was served by
          U.S. Mail.

                     If you object to the relief requested in this paper, you must file a
          response with the Clerk of the Court at Bryan Simpson United States Courthouse,
          300 North Hogan Street, Suite 3-150, Jacksonville, Florida 32202 and serve a
          copy on (i) debtors’ counsel, Daniel F. Blanks, Nelson Mullins Riley &
          Scarborough LLP, 50 N. Laura Street, Suite 4100, Jacksonville, Florida 32202,
          (ii) movant, Emily Rottmann, McGuireWoods LLP, 50 N. Laura Street, Suite
          3300, Jacksonville, Florida 32202, and (iii) any other appropriate persons within
          the time allowed. If you file and serve a response within the time permitted, the
          Court will either schedule and notify you of a hearing, or consider the response
          and grant or deny the relief requested without a hearing.

                     If you do not file a response within the time permitted, the Court will
          consider that you do not oppose the relief requested in the paper, will proceed to
          consider the paper without further notice or hearing, and may grant the relief
          requested.


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibitions Management, LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.
                          Case 3:16-bk-02232-JAF              Doc 148          Filed 08/13/19     Page 2 of 23



           Name of Applicant:                                     McGuireWoods LLP
           Services Provided To:                                  RMS Titanic, Inc. and certain of its affiliates, as
                                                                  Debtors and Debtors in Possession
           Date of Retention Order:                               August 15, 2016 [D.E. 133] 1
           Period for this Application:                           February 1, 2019 through July 31, 2019
           Amount of Compensation Sought:                         $8,785.00
           Amount of Expense Reimbursement:                       $270.10
           Amount of Original $9,130.78                           Current Retainer       $9,130.78
           Retainer:                                              Balance:
           Blended Hourly          $593.58                        Cumulative:            $556.95
           Rate this
           Application:
           This is an interim or final application:               Ninth and Final

           Summary of First Interim Application:


                                           Requested                             Approved                    Paid             Unpaid


                                                  Blended
 Filed           Period         Fees       Hrs.               Exps.           Fees        Exps.       Fees           Exps.
                                                   Rate

                6/14/2016-
11/16/16                     $24,121.00    41.9   $575.00    $562.79       $24,121.00   $562.79    $24,121.00       562.79   $0.00
                9/30/2016



           Summary of Amended Second Interim Application:


                                           Requested                             Approved                    Paid             Unpaid


                                                  Blended
 Filed           Period         Fees      Hrs.                Exps.          Fees         Exps.      Fees           Exps.
                                                   Rate

               10/1/2016-
8/4//17                      $10,481.00   18.1    $579.00    $81.51        $10,481.00    $81.51    $10,481.00       $81.51   $0.00
               1/31/2017




           1
               Docket entries refer to Case No. 16-02230 unless otherwise noted.

                                                                       2
                         Case 3:16-bk-02232-JAF          Doc 148          Filed 08/13/19       Page 3 of 23



           Summary of Amended Third Interim Application:


                                       Requested                            Approved                     Paid              Unpaid


                                              Blended
 Filed        Period         Fees      Hrs.              Exps.          Fees         Exps.        Fees           Exps.
                                               Rate

            2/1/2017-
8/4/17                    $10,873.00   19.4   $560.00   $105.46       $10,873.00     $105.46   $10,873.00       $105.46   $0.00
            5/31/2017



           Summary of Fourth Interim Application:


                                        Requested                           Approved                     Paid              Unpaid


                                              Blended
 Filed        Period         Fees      Hrs.              Exps.           Fees        Exps.        Fees          Exps.
                                               Rate

            6/1/2017–
10/23/17                  $12,737.00   23.8   $535.00   $842.75                                $10,189.60       $842.75   $2,547.40
            9/30/2017



           Summary of Fifth Interim Application:


                                        Requested                              Approved                  Paid              Unpaid


                                              Blended
 Filed        Period         Fees      Hrs.              Exps.           Fees         Exps.       Fees           Exps.
                                               Rate

            10/1/2017–
3/1/18                     $5,100.00   9.9    $515.15   $28.06                                  $4,080.00       $28.06    $1,020.00
            1/31/2018



           Summary of Sixth Interim Application:


                                        Requested                           Approved                    Paid               Unpaid


                                              Blended
 Filed        Period         Fees      Hrs.             Exps.           Fees         Exps.       Fees           Exps.
                                               Rate

            2/1/2018 –
7/11/18                    17,196.00   29.1   $590.92   $263.68                                $13,756.80      $263.68    $3,439.20
            5/31/2018



                                                                  3
                        Case 3:16-bk-02232-JAF          Doc 148       Filed 08/13/19    Page 4 of 23




          Summary of Seventh Interim Application:


                                        Requested                       Approved                 Paid            Unpaid


                                              Blended
 Filed       Period         Fees       Hrs.              Exps.        Fees    Exps.       Fees          Exps.
                                               Rate

           6/1/2018 –
11/1/18                  $40,510.00    71.3   $568.16   $1,159.57                      $32,408.00   $1,159.57   $8,102.00
           9/30/2018


          Summary of Eighth Interim Application:


                                        Requested                       Approved                 Paid            Unpaid


                                              Blended
 Filed       Period         Fees       Hrs.               Exps.       Fees    Exps.      Fees           Exps.
                                               Rate

           10/1/2018 –
3/8/18                    $52,265.50   98.6   530.08    1,405.67                       $41,812.40   $1,405.67   $10,453.10
           1/31/2019



                  McGuireWoods LLP (“McGuireWoods” or the “Applicant”), as special litigation

          counsel to RMS Titanic, Inc. and certain of its affiliates, as debtors and debtors in possession

          (the “Debtors”), pursuant to 11 U.S.C. § 330 and Rule 2016(a) of the Federal Rules of

          Bankruptcy Procedure (the “Bankruptcy Rules”), hereby files its Ninth and Final Application

          for Allowance and Payment of Compensation and Reimbursement of Expenses to

          McGuireWoods LLP, as Special Litigation Counsel to the Debtors (the “Application”), for

          professional services and expenses rendered by Applicant during the period of February 1,

          2019 through July 31, 2019 (the “Application Period”), for final approval of compensation and

          reimbursement of expenses for services rendered from June 14, 2016 through January 31, 2019

          (the “Interim Application Period”), and for final approval of compensation and reimbursement

          of actual, necessary expenses for services rendered to the Debtors from August 1, 2019



                                                                  4
            Case 3:16-bk-02232-JAF       Doc 148     Filed 08/13/19    Page 5 of 23



through confirmation of the Debtors’ plan in an estimated amount not to exceed $20,000. In

support thereof, the Applicant states:

               RETENTION OF APPLICANT AND REQUESTED AWARD

       1.      This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(A). Venue is proper

before this Court pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested

herein are sections 105(a) 328, 330, 331 and 503(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Bankruptcy Rule 2016.

       2.      On June 14, 2016 (the “Petition Date”), the Debtors each filed a voluntary

petition in this Court for relief under chapter 11 of the Bankruptcy Code, commencing the

above-captioned cases, which are being jointly administered (the “Bankruptcy Case”).

       3.      On July 8, 2016, the Debtors submitted an Application to Employ

McGuireWoods LLP as Special Litigation Counsel to the Debtors [D.E. 74] (the “Employment

Application”). The Employment Application was granted by order of this Court on August 15,

2016 [D.E. 133].

       4.      On July 15, 2016, the Debtors filed a Motion to Establish Procedures to Permit

Monthly Payment of Interim Fee Applications of Chapter 11 Professionals [D.E. 89], which was

approved by the Court’s Order entered on August 17, 2016 [D.E. 141] (the “Compensation

Order”).

       5.      On November 16, 2016, Applicant filed its First Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to McGuireWoods

LLP, as Special Litigation Counsel to the Debtors [D.E. 327], which was granted on March 9,

2017 [D.E. 505].




                                               5
            Case 3:16-bk-02232-JAF      Doc 148      Filed 08/13/19    Page 6 of 23



       6.      On February 28, 2017 Applicant filed its Second Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to McGuireWoods

LLP, as Special Litigation Counsel to the Debtors [D.E. 493].

       7.      On July 6, 2017, Applicant filed its Third Interim Application for Allowance and

Payment of Compensation and Reimbursement of Expenses to McGuireWoods LLP, as Special

Litigation Counsel to the Debtors [D.E. 648].

       8.      On August 4, 2017, Applicant filed its Amended Second Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to McGuireWoods

LLP, as Special Litigation Counsel to the Debtors [D.E. 695] and Amended Third Interim

Application for Allowance and Payment of Compensation and Reimbursement of Expenses to

McGuireWoods LLP, as Special Litigation Counsel to the Debtors [D.E. 696], which were

granted on August 30, 2017 [D.E. 723, 724].

       9.      On October 23, 2017, Applicant filed its Fourth Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to McGuireWoods

LLP, as Special Litigation Counsel to the Debtors [D.E. 787].

       10.     On March 1, 2018, Applicant filed its Fifth Interim Application for Allowance

and Payment of Compensation and Reimbursement of Expenses to McGuireWoods LLP, as

Special Litigation Counsel to the Debtors [D.E. 967].

       11.     On July 11, 2018, Applicant filed its Sixth Interim Application for Allowance and

Payment of Compensation and Reimbursement of Expenses to McGuireWoods LLP, as Special

Litigation Counsel to the Debtors [D.E. 1105].




                                                 6
            Case 3:16-bk-02232-JAF      Doc 148     Filed 08/13/19    Page 7 of 23



       12.     On November 1, 2018, Applicant filed its Seventh Interim Application for

Allowance and Payment of Compensation and Reimbursement of Expenses to McGuireWoods

LLP, as Special Litigation Counsel for the Debtors [D.E. 1252].

       13.     On March 8, 2019, Applicant filed its Eighth Interim Application for Allowance

and Payment of Compensation and Reimbursement of Expenses to McGuireWoods LLP, as

Special Litigation Counsel for the Debtors [D.E. 1334].

       14.     On May 15, 2019, the Court entered an Order Vacating Order Granting Motion

to Establish Procedures to Permit Monthly Payments of Interim Fee Application of Chapter 11

Professionals [D.E. 1347].

       15.     On June 27, 2019, the Court entered an Order Denying Joint Expedited Motion

of the Debtors and Official Committee of Unsecured Creditors for Entry of an Order

Establishing Procedures for Filing Professional Fee Applications and Resolving Objections

Related Thereto [Case No. 16-02232, D.E. 124].

       16.     The Applicant submits this Application, pursuant to sections 328, 330, 331 and

503(b) of the Bankruptcy Code, Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Local Bankruptcy Rule 2016-1, and the U.S. Trustee Guidelines (the

“Guidelines”). The Applicant requests a final award of legal fees incurred by the Applicant for

services rendered, as special litigation counsel to the Debtors, in the amount of $8,785.00 and

reimbursement for the actual and necessary expenses incurred by the Applicant during the

Application Period in the amount of $270.10 comprised of six monthly fee statements as

follows:

      (a)      First Monthly Fee Statement for the period of February 1, 2019 through
               February 28, 2019 in the amount of $1,020.00 ($1,020.00 in Fees). As of the date
               hereof, Applicant has received $816.00 from the Debtors on account of the First
               Monthly Fee Statement.



                                               7
              Case 3:16-bk-02232-JAF      Doc 148     Filed 08/13/19   Page 8 of 23



        (b)      Second Monthly Fee Statement for the period of March 1, 2019 through
                 March 31, 2019 in the amount of $1,036.70 ($1,017.00 in Fees and $19.70 in
                 Expenses). As of the date hereof, Applicant has received $833.30 from the
                 Debtors on account of the Second Monthly Fee Statement.

        (c)      Third Monthly Fee Statement for the period of April 1, 2019 through April 30,
                 2019 in the amount of $540.00 ($540.00 in Fees). As of the date hereof,
                 Applicant has not received any payment from the Debtors on account of the Third
                 Monthly Fee Statement.

        (d)      Fourth Monthly Fee Statement for the period of May 1, 2019 through May 31,
                 2019 in the amount of $540.00 ($540.00 in Fees). As of the date hereof,
                 Applicant has not received any payment from the Debtors on account of the
                 Fourth Monthly Fee Statement.

        (e)      Fifth Monthly Fee Statement for the period of June 1, 2019 through June 30,
                 2019 in the amount of $1,418.40 ($1,168.00 in Fees and $250.40 in Expenses).
                 As of the date hereof, Applicant has not received any payment from the Debtors
                 on account of the Fifth Monthly Fee Statement.

        (f)      Sixth Monthly Fee Statement for the period of July 1, 2019 through July 31,
                 2019 in the amount of $4,500.00 ($4,500.00 in Fees). As of the date hereof,
                 Applicant has not received any payment from the Debtors on account of the Sixth
                 Monthly Fee Statement.

         17.     Moreover, Applicant requests a final approval of compensation in the amount of

$173,283.50 and reimbursement of expenses in the amount of $4,449.49 for services rendered

by Applicant during the Interim Application Period.         Additionally, MW is seeking final

approval of compensation and reimbursement of actual, necessary expenses for services

rendered to the Debtors from August 1, 2019 through confirmation of the Debtors’ plan in an

estimated amount not to exceed $20,000.

         18.     This request is the Applicant’s ninth and final application to the Court for

compensation and reimbursement of expenses for services rendered as special litigation counsel

to the Debtors. Applicant has no agreement with any other entity to share any compensation

received, nor will any be made, except as permitted under section 504(b)(1) of the Bankruptcy

Code.



                                                8
          Case 3:16-bk-02232-JAF        Doc 148      Filed 08/13/19    Page 9 of 23



       19.     Applicant has served a copy of the Application on the Office of the U.S. Trustee

and provided the Office of the U.S. Trustee with electronic time records for the Interim

Application Period and the Application Period.

       20.     In accordance with the Guidelines, the following exhibits are annexed to this

Application in connection with the Application Period:

      Exhibit A:     Summary of Professional and Paraprofessional Time;

      Exhibit B:     Summary of Professional and Paraprofessional Time by Activity Code
      Category;

      Exhibit C:   Summary and Breakdown of Requested Reimbursement of Expenses and
      Disbursements; and

      Exhibit D:   Detailed Description of the Services Rendered and Expenses and
      Disbursements.

       21.     The Applicant has expended a total of 14.8 hours during the Application Period

in rendering necessary and beneficial legal services to the Debtors. Exhibit A contains a list of

the Applicant’s professionals and paraprofessionals who have provided services to the Debtors

during the Application Period, the hourly rate charged by each and a summary of time expended

by each. Exhibit B contains a summary of professional and paraprofessional time by activity

code as required by, and in compliance with, the Guidelines. Exhibit C contains a summary of

the Applicant’s actual and necessary out-of-pocket expenses and disbursements incurred during

the Application Period, on behalf of the Debtors, for which the Applicant seeks reimbursement

in accordance with section 330(a)(1)(B) of the Bankruptcy Code, the Bankruptcy Rules and the

Guidelines.   The expenses and disbursement summarized in Exhibit C are those that the

Applicant typically would invoice to its non-bankruptcy clients.        Exhibit D contains the

contemporaneous daily time records maintained by the Applicant’s attorneys and

paraprofessionals who rendered services in this case during the Application Period, which



                                                 9
         Case 3:16-bk-02232-JAF         Doc 148     Filed 08/13/19     Page 10 of 23



includes: (i) a daily description of the services rendered and the hours expended by the various

attorneys and paralegals of the Applicant who performed services in this case; and (ii) a detailed

schedule listing of the expenses and disbursements for which the Applicant seeks

reimbursement.

                               DESCRIPTION OF SERVICES

       22.     As set forth in the Exhibits to this Application, the Applicant has organized its

time records by activity codes in accordance with the Guidelines.          Due to the nature of

Applicant’s employment as special litigation counsel, time entries of the attorneys and

paralegals of the Applicant appear in the following categories:

Fee/Employment Applications (Matter 0090)

       23.     The complete narrative, time detail of the hours incurred and the value of the

matter by professional is attached hereto as Exhibit D. During the Application Period, the

Applicant expended a total of 3.7 hours in this category and is requesting $2,157.00 for the

services rendered in this category.

Litigation (Matter 0120)

       24.     The complete narrative, time detail of the hours incurred and the value of the

matter by professional is attached hereto as Exhibit D. During the Application Period, the

Applicant expended a total of 11.1 hours in this category and is requesting $6,628.00 for the

services rendered in this category.

                        EVALUATION OF SERVICES RENDERED

       25.     This Application has presented the nature and extent of the professional services

the Applicant has rendered in connection with its representation of the Debtors as special

litigation counsel for which the Applicant seeks compensation. The recitals set forth in the




                                               10
          Case 3:16-bk-02232-JAF       Doc 148     Filed 08/13/19    Page 11 of 23



daily time entries attached hereto constitute only a summary of the time spent. A mere reading

of the time summary annexed hereto alone cannot completely reflect the full range of services

the Applicant rendered and the complexity of the issues and the pressures of time and

performance that have been placed on the Applicant in connection with these cases.

        26.    American Benefit Life Ins. Co. v. Baddock (In re First Colonial Corp.), 544 F.2d

1291 (5th Cir. 1977), enumerates twelve factors a bankruptcy court should evaluate in awarding

fees.    First Colonial remains applicable in the Eleventh Circuit to the determination of

reasonableness of fees to be awarded under the Bankruptcy Code. Grant v. George Schumann

Tire & Battery Co., 908 F.2d 874 (11th Cir. 1990); Collier on Bankruptcy, 330.05[2] [a] at 330-

33 through 330-37 (L. King 15th ed. 1991); see also Bonner v. City of Prichard, 661 F.2d 1206,

1209 (11th Cir. 1981). The twelve factors are:

        (1)    The time and labor required;
        (2)    The novelty and difficulty of the questions presented;
        (3)    The skill required to perform the legal services properly;
        (4)    The preclusion from other employment by the attorney due to acceptance of the
               case;
        (5)    The customary fee for similar work in the community;
        (6)    Whether the fee is fixed or contingent;
        (7)    The time limitations imposed by the client or circumstances;
        (8)    The amount involved and results obtained;
        (9)    The experience, reputation and ability of the attorneys;
        (10)   The undesirability of the case;
        (11)   The nature and length of the professional relationship with the client; and
        (12)   Awards in similar cases.

First Colonial, 544 F.2d at 1298-99.

        27.    Based on the standards set forth in section 330 of the Bankruptcy Code and First

Colonial, the Applicant believes that the fair and reasonable value of its services rendered

during the Application Period is $8,785.00 plus expenses of $270.10. The fair and reasonable

value of its services rendered during the Interim Application Period is $173,283.50 plus

expenses in the amount of $4,449.49.


                                             11
           Case 3:16-bk-02232-JAF        Doc 148      Filed 08/13/19        Page 12 of 23



      A.      Time, Nature and Extent of Services Rendered, Results Obtained and
              Related First Colonial Factors

       28.     The foregoing summary, together with the exhibits attached hereto, details the

time, nature and extent of the professional services of the Applicant rendered for the benefit of

the Debtors during the period covered by this Application.            The total number of hours

expended, 14.8, reveals the time devoted to this matter by the Applicant on the legal issues that

have arisen in this case during the Application Period.

        B.      Novelty and Difficulty of Questions Presented

       29.     The issues that have arisen in this case during the period encompassed by this

Application demanded a high level of skill and familiarity with the Debtors’ litigation pending

in the United States District Court for the Eastern District of Virginia.

        C.      Skill Requisite to Perform Services Properly

       30.     In rendering services to the Debtors as special litigation counsel, the Applicant

demonstrated substantial legal skill and expertise in the areas of bankruptcy, commercial law,

and maritime/admiralty law.

      D.      Preclusion from Other Employment by Applicant

       31.     The Applicant has devoted the amount of time set forth on Exhibit A to

representation of the Debtors as special litigation counsel. The Applicant is aware of no other

specific employment that was precluded as a result of its accepting this case, but had the

Applicant not accepted this employment, the time spent in this case would have been spent on

other matters that would pay an hourly compensation on a current, non-discounted basis.




                                                12
           Case 3:16-bk-02232-JAF        Doc 148      Filed 08/13/19       Page 13 of 23



           E.   Customary Fee

       32.      The hourly rates charged by the Applicant as set forth in Exhibit A ranges from

$480 to $600 for attorneys and $280 for paraprofessionals, which is customary (if not below

market) for professionals of similar skill and experience.

       33.      Pursuant to an agreement between Applicant and the Debtors, the Debtors

received deeply discounted hourly rates for the attorneys working on this matter. The hourly

rates charged for attorneys and paraprofessionals who worked on this case and the attorneys’

2019 standard hourly rates applicable during the Application Period are as follows:

           Attorney Name                 Hourly Rate          2019 Standard        % Discounted
                                       for the Debtors         Hourly Rate
  Sarah B. Boehm                             $600                  $755                21%

  Robert W. McFarland                        $600                   $895               33%

  Courtney A. McCormick                      $480                   $530               10%

     Paraprofessional Name               Hourly Rate          2019 Standard        % Discounted
                                                               Hourly Rate
  Krystal Lynne Gollogly                     $280                  $280                    n/a


      F.        Whether Fee is Fixed or Contingent

       34.      The Applicant’s compensation in this matter is subject to approval of the Court

and is therefore contingent. The Court should consider this factor, which militates in favor of a

fee award in the amount requested. The amount requested is consistent with and lower than the

fee that the Applicant would charge its clients in other non-contingent, bankruptcy and

commercial cases.

      G.        Time Limitations Imposed by Client or Other Circumstances

       35.      The circumstances of this case occasionally imposed time constraints on the

Applicant due to the necessity for swift resolution of significant issues.


                                                13
            Case 3:16-bk-02232-JAF       Doc 148     Filed 08/13/19     Page 14 of 23



       H.      Experience, Reputation and Ability of Attorneys

        36.     The Applicant is an established law firm and the attorneys working on this case

are experienced in matters of this kind. Additionally, the Applicant has historically represented

the Debtors in certain litigation and other matters. The attorneys working on this matter are

well-respected and have demonstrated substantial ability in their fields of practice.

        I.     “Undesirability” of Case

        37.     This case is not undesirable. The Applicant is honored to represent the Debtors

as special litigation counsel.

       J.      Nature and Length of Professional Relationship with Client

        38.     For over twenty years, the Debtors and their corporate predecessors have

employed McGuireWoods with respect to many legal matters, including, but not limited to,

corporate services, tax, real estate, employment, and litigation in the United States District

Courts for the Eastern District of Virginia, Northern District of Georgia, Southern District of

New York, and the Middle District of Florida. During the time that McGuireWoods represented

the Debtors and their corporate predecessors and provided them legal services, McGuireWoods

has acquired substantial knowledge and familiarity with the Debtor’s businesses and litigation.

       K.      Awards in Similar Cases

        39.     The amount requested by the Applicant is reasonable in terms of awards in cases

of similar magnitude and complexity. The compensation that the Applicant requests comports

with the mandate of the Bankruptcy Code, which directs that services be evaluated in light of

comparable services performed in non-bankruptcy cases in the community.

       40.     In staffing these cases, in budgeting and incurring charges and disbursements, and

in preparing and submitting this Application, McGuireWoods has been mindful of the need to be




                                                14
          Case 3:16-bk-02232-JAF        Doc 148     Filed 08/13/19    Page 15 of 23



efficient while providing full and vigorous representation to the Debtors. McGuireWoods also

has been especially cognizant of the standards established by this Court for compensation of

professionals and reimbursement of charges and disbursements. As described in detail herein,

McGuireWoods believes that the requests made in this Application comply with this Court’s

standards in the context of the unique circumstances surrounding these complex chapter 11

cases.

                                       CONCLUSION

         WHEREFORE, the Applicant respectfully requests the Court to enter an order

(i) approving on a final basis compensation in the amount of $8,785.00 and reimbursement of

expenses in the amount of $270.10 incurred during the Application Period; (ii) approving on a

final basis compensation in the amount of $173,283.50 and reimbursement of expenses in the

amount of $4,449.49 incurred during the Interim Application Period; (iii) approving on a final

basis unbilled services rendered and expenses incurred from August 1, 2019 through

confirmation of the Debtors’ plan in an estimated amount not to exceed $20,000; (iv)

authorizing and directing the Debtors to pay the Applicant any outstanding amounts owed

through confirmation of the Debtors’ plan; and (v) granting such other and further relief as the

Court deems appropriate.




                                              15
         Case 3:16-bk-02232-JAF   Doc 148    Filed 08/13/19      Page 16 of 23



August 13, 2019               Respectfully submitted,

                              McGuireWoods LLP

                              By:    /s/ Emily Rottmann
                              Emily Rottmann
                              FL Bar No.: 0093154
                              Courtney A. McCormick
                              FL Bar No.: 0092879
                              McGuireWoods LLP
                              Bank of America Tower
                              50 North Laura Street , Suite 3300
                              Jacksonville, FL 32202-3661
                              T: 904.798.3200
                              F: 904.360.6318
                              erottmann@mcguirewoods.com
                              cmccormick@mcguirewoods.com

                              - and -

                              Robert W. McFarland
                              Sarah B. Boehm
                              McGuireWoods LLP
                              World Trade Center
                              101 West Main Street, Suite 9000
                              Norfolk, VA 23510-1655
                              T: 757.640.3716
                              F: 757.640.3966
                              rmcfarland@mcguirewoods.com
                              sboehm@mcguirewoods.com

                              Special Litigation Counsel for the Debtors




                                        16
          Case 3:16-bk-02232-JAF        Doc 148     Filed 08/13/19    Page 17 of 23



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on August 13, 2019. I also certify that the
foregoing document is being served this day on the following counsel of record via transmission
of Electronic Filing generated by CM/ECF:

Jay B. Verona, Esq.                           Jill E. Kelso, Esq.
Shumaker, Loop & Kendrick, LLP                Miriam G. Suarez, Esq.
101 E. Kennedy Blvd., Suite 2800              Office of the United States Trustee
Tampa, FL 33602                               400 W. Washington Street, Suite 1100
(813) 229-7600                                Orlando FL 32801
jverona@slk-law.com                           (407) 648-6301 ext. 137
Attorneys for George F. Eyde                  jill.kelso@usdoj.gov
Orlando, LLC and Louis J. Eyde                Miriam.g.suarez@usdoj.gov
Orlando, LLC                                  Attorneys for Guy G. Gebhardt,
                                              Acting U.S. Trustee for Region 21

Scott M. Grossman, Esq.                       Ari Newman, Esq.
Greenberg Traurig                             Greenberg Traurig, P.A.
401 East Las Olas Boulevard, Suite 2000       333 S.E. 2nd Avenue, Suite 4400
Fort Lauderdale, FL 33301                     Miami, FL 33131
(954) 768-5212                                (305) 579-0500
grossmansm@gtlaw.com                          newmanar@gtlaw.com
Attorneys for Lang Feng, Haiping Zou,         Attorneys for Lang Feng, Haiping Zou,
Jihe Zhang, High Nature Holdings              Jihe Zhang, and High Nature Holdings
Limited and PacBridge Capital Partners        Limited
(HK) Ltd.

Jason B. Burnett, Esq.                        Andrew T. Jenkins, Esq.
GrayRobinson, P.A.                            Bush Ross, P.A.
50 N. Laura Street, Suite 1100                P.O. Box 3913
Jacksonville, FL 32202                        Tampa, FL 33601-3913
(904) 598-9929                                (813) 224-9255
jason.burnett@gray-robinson.com               ajenkins@bushross.com
Attorneys for 417 Fifth Avenue Real Estate,   Attorneys for Bank of America, N.A.
LLC




                                               17
          Case 3:16-bk-02232-JAF       Doc 148     Filed 08/13/19     Page 18 of 23



Matthew J. Troy, Esq.                        Kathy A. Jorrie, Esq.
U.S. Dept. of Justice                        Pillsbury Winthrop Shaw Pittman LLP
1100 L Street NW, Suite 10030                725 S. Figueroa Street, Suite 2800
Washington, DC 20005                         Los Angeles, CA 90017
(202) 514-9038                               (213) 488-7251
matthew.troy@usdoj.gov                       Kathy.jorrie@pillsburylaw.com
Attorneys for the United States Department   Attorneys for AEG Presents, LLC
of Commerce, National Oceanic and
Atmospheric Administration

Brian D. Equi, Esq.                          J. Ellsworth Summers, Jr., Esq.
Goldberg Segalla, LLP                        Burr Forman, LLP
121 S. Orange Avenue, Suite 1500             50 N. Laura Street, Suite 3000
Orlando, FL 32801                            Jacksonville, FL 32202
(407) 458-5608                               (904) 232-7200
bequi@goldbergsegalla.com                    esummers@burr.com
salamina@goldbergsegalla.com                 Attorneys for Michael J. Little
sherndon@goldbergsegalla.com
Attorneys for Structure Tone, Inc.

Norman P. Fivel, Esq.                        D. Marcus Braswell, Jr., Esq.
Assistant Attorney General                   Sugarman & Susskind, P.A.
Office of the New York State                 100 Miracle Mile, Suite 300
Attorney General                             Coral Gables, FL 33134
Civil Recoveries Bureau,                     (305) 529-2801
Bankruptcy Litigation Unit                   mbraswell@sugarmansusskind.com
The Capitol                                  Attorneys for Theatrical Protective Union,
Albany, NY 12224-0341                        Local No. One, IATSE
(518) 776-2264
norman.fivel@ag.ny.gov
Attorneys for New York Dept. of
Taxation and Finance

Chris Broussard, Esq.                        Richard R. Thames, Esq.
Suzy Tate, P.A.                              Thames Markey & Heekin, P.A.
14502 N. Dale Mabry Highway, Suite 200       50 N. Laura Street, Suite 1600
Tampa, FL 33618                              Jacksonville, FL 32202
(813) 264-1685                               (904) 358-4000
cbrouss@suzytate.com                         rrt@tmhlaw.net
Attorneys for The Armada Group GP, Inc.      Attorneys for Official Committee of
                                             Unsecured Creditors




                                              18
          Case 3:16-bk-02232-JAF          Doc 148   Filed 08/13/19    Page 19 of 23



Avery Samet, Esq.                            Peter J. Gurfein, Esq.
Jeffrey Chubak, Esq.                         Roye Zur, Esq.
Storch Amini, PC                             Landau Gottfried & Berger LLP
140 East 45th Street, 25th Floor             1880 Century Park East, Suite 1101
New York, NY 10017                           Los Angeles, CA 90067
(212) 490-4100                               (310) 557-0050
asamet@samlegal.com                          pgurfein@lgbfirm.com
jchubak@samlegal.com                         rzur@lgbfirm.com
Attorneys for Official Committee of          Attorneys for Official Committee of Equity Security
Unsecured Creditors                          Holders of Premier Exhibitions, Inc.

Jacob A. Brown, Esq.                         Skyler M. Tanner, Esq.
John B. Macdonald, Esq.                      Lane Powell PC
David E. Otero, Esq.                         601 SW Second Avenue, Suite 2100
Katherine C. Fackler, Esq.                   Portland, OR 97204
Akerman LLP                                  tanners@lanepowell.com
50 N. Laura Street, Suite 3100               beldingt@lanepowell.com
Jacksonville, FL 32202                       docketing-pdx@lanepowell.com
(904) 798-3700                               Attorneys for Oregon Museum of Science and Industry
jacob.brown@akerman.com
john.macdonald@akerman.com
David.otero@akerman.com
katherine.fackler@akerman.com
Attorneys for the Official Committee of
Equity Security Holders of Premier
Exhibitions, Inc.

T. David Mitchell, Esq.                      Howard Siegel, Esq.
Brenner Kaprosy Mitchell, L.L.P.             945 McKinney Street, PMB 434
30050 Chagrin Blvd., Suite 100               Houston, TX 77002
Pepper Pike, OH 44124                        (713) 984-4801
(216) 292-5555                               howard@eucinv.com
tdmitchell@brenner-law.com                   Attorney for Euclid Investments, LP
Attorneys for CRI Properties, Ltd.           And Euclid Claims Recovery LLC




                                              19
          Case 3:16-bk-02232-JAF         Doc 148   Filed 08/13/19     Page 20 of 23



Susan R. Sherrill-Beard, Esq.                Garrett A. Nail, Esq.
U.S. Securities and Exchange Commission      John F. Isbell, Esq.
Office of Reorganization                     Thompson Hine LLP
950 East Paces Ferry Road, N.E.              3560 Lenox Road, Suite 1600
Suite 900                                    Atlanta, GA 30326
Atlanta, GA 30326                            (404) 541-2900
(404) 842-7626                               garrett.nail@thompsonhine.com
sherrill-beards@sec.gov                      john.isbell@thompsonhine.com
atlreorg@sec.gov                             Attorneys for Bay Point Capital Partners, LP
Attorneys for U.S. Securities and Exchange
Commission

Steven R. Fox, Esq.                          Stephen D. Busey, Esq.
Fox Law Corporation                          Asghar A. Syed, Esq.
17835 Ventura Blvd., Suite 306               Smith Hulsey & Busey
Encino, CA 91316                             225 Water Street, Suite 1800
srfox@foxlaw.com                             Jacksonville, FL 32202
Attorneys for Titanic Entertainment          (904) 359-7700
Holdings                                     busey@smithhulsey.com
                                             asyed@smithhulsey.com
                                             Attorneys for the Ad Hoc Group of Equityholders

Jennifer Feldsher, Esq.                      Patricia Ann Redmond, Esq.
David L. Lawton, Esq.                        Stearns Weaver, et al.
Bracewell LLP                                150 West Flagler Street, Suite 2200
1251 Avenue of the Americas                  Miami, FL 33130
New York, NY 10020                           (305) 789-3200
(212) 508-6100                               predmond@stearnweaver.com
Jennifer.feldsher@bracewell.com              Attorneys for the Trustees of the National Maritime
David.laweton@bracewell.com                  Museum
Attorneys for the Ad Hoc Group of
Equityholders

Timothy Graulich, Esq.                       Jason B. Burnett, Esq.
James I. McClammy, Esq.                      Ashlea A. Edwards, Esq.
Davis Polk & Wardwell LLP                    GrayRobinson, P.A.
450 Lexington Avenue                         50 N. Laura Street, Suite 1100
New York, NY 10017                           Jacksonville, FL 32202
(212) 450-4000                               (904) 598-9929
Timothy.graulich@davispolk.com               jason.burnett@gray-robinson.com
James.mcclammy@davispolk.com                 ashlea.edwards@gray-robinson.com
Attorneys for the Trustees of the National   Attorneys for Ramparts, Inc. d/b/a Luxor Hotel
Maritime Museum                              and Casino
Steven Z. Szanzer, Esq.                      Robert P. Charbonneau, Esq.
Davis Polk & Wardwell LLP                    Agentis PLLC
450 Lexington Avenue                         55 Alhambra Plaza, Suite 800



                                              20
          Case 3:16-bk-02232-JAF         Doc 148   Filed 08/13/19    Page 21 of 23



New York, NY 10017                          Coral Gables, FL 33134
(212) 450-4000                              (305) 722-2002
Steven.szanzer@davispolk.com                rpc@agentislaw.com
Attorneys for Royal Museum Greenwich        Attorneys for Responsible Person Mark C. Healy

Thomas J. Francella, Jr., Esq.              John T. Rogerson, III, Esq.
Cozen O’Connor                              Jamie W. Olinto, Esq.
1201 North Market Street, Suite 1001        Thomas P. White, Esq.
Wilmington, DE 19801                        Adams and Reese LLP
(302) 295-2000                              501 Riverside Avenue, Suite 601
Tfrancella@cozen.com                        Jacksonville, FL 32202
Attorneys for Ian Whitcomb                  (904) 355-1700
                                            John.rogerson@arlaw.com
                                            Jamie.olinto@arlaw.com
                                            Tom.white@arlaw.com
                                            Attorneys for Mark A. Sellers, Jack H. Jacobs
                                            and Sellers Capital, LLC
Alan F. Curley, Esq.
Alan R. Dolinko, Esq.
Robinson Curley P.C.
300 S. Wacker Drive, Suite 1700
Chicago, IL 60606
(312) 663-3100
acurley@robinsoncurley.com
adolinko@robinsoncurley.com
Attorneys for Mark A. Sellers, Jack H.
Jacobs and Sellers Capital, LLC

Via U.S. Mail

A-1 Storage and Crane                       ABC Imaging
2482 197th Avenue                           5290 Shawnee Road, Suite 300
Manchester, IA 52057                        Alexandria, VA 22312

A.N. Deringer, Inc.                         ATS, Inc.
PO Box 11349                                1900 W. Anaheim Street
Succursale Centre-Ville                     Long Beach, CA 90813
Montreal, QC H3C 5H1




                                             21
          Case 3:16-bk-02232-JAF   Doc 148   Filed 08/13/19    Page 22 of 23



Broadway Video                        CBS Outdoor/Outfront Media
1619 Broadway                         185 US Highway 48
New York, NY 10019                    Fairfield, NJ 07004

Dentons Canada LLP                    Enterprise Rent-A-Car Canada
250 Howe Street, 20th Floor           709 Miner Avenue
Vancouver, BC V6C 3R8                 Scarborough, ON M1B 6B6

Expedia, Inc.                         George Young Company
10190 Covington Cross Drive           509 Heron Drive
Las Vegas, NV 89144                   Swedesboro, NJ 08085

Gowlings                              Hoffen Global Ltd.
550 Burrard Street                    305 Crosstree Lane
Suite 2300, Bental 5                  Atlanta, GA 30328
Vancouver, BC V6C 2B5

Kirvin Doak Communications            MNP LLP
5230 W. Patrick Lane                  15303 - 31st Avenue
Las Vegas, NV 89118                   Suite 301
                                      Surrey, BC V3Z 6X2

Morris Visitor Publications           NASDAQ Stock Market, LLC
543 Broad Street                      805 King Farm Blvd.
Augusta, GA 30901                     Rockville, MD 20850

National Geographic Society           Pallet Rack Surplus, Inc.
1145 - 17th Avenue NW                 1981 Old Covington Cross Road NE
Washington, DC 20036                  Conyers, GA 30013

Screen Actors Guild                   Seaventures, Ltd.
1900 Broadway                         5603 Oxford Moor Blvd.
5th Floor                             Windemere, FL 34786
New York, NY 10023

Sophrintendenza Archeologica          Syzygy3, Inc.
di Napoli e Pompei                    231 West 29th Street
Piazza Museo 19                       Suite 606
Naples, Italy 80135                   New York, NY 10001




                                       22
          Case 3:16-bk-02232-JAF        Doc 148   Filed 08/13/19     Page 23 of 23



Time Out New York                          TPL
1540 Broadway                              3340 Peachtree Road
New York, NY 10036                         Suite 2140
                                           Atlanta, GA 30326

TSX Operating Co.                          Verifone, Inc.
70 West 40th Street                        300 S. Park Place Blvd.
9th Floor                                  Clearwater, FL 33759
New York, NY 10018

WNBC - NBC Universal Media                 Jonathan B. Ross, Esq.
30 Rockefeller Center                      Gowling WLG (Canada) LLP
New York, NY 10112                         550 Burrard Street, Suite 2300, Bentall 5
                                           Vancouver, BC V6C 2B5

United States Attorney’s Office            Christine R. Etheridge, Esq.
Middle District of Florida                 Bankruptcy Administration
300 N. Hogan Street, Suite 700             Wells Fargo Vendor Financial Services, LLC
Jacksonville, FL 32202                     PO Box 13708
                                           Macon, GA 31208

B.E. Capital Management Fund LP            TSX Operating Co., LLC
Thomas Branziel                            c/o James Sanna
P.O. Box 206                               70 W. 40th Street
N. Stonington, CT 06359                    New York, NY 10018
Creditor Committee                         Creditor Committee

Dallian Hoffen Biotechnique Co., Ltd.      AEG Presents LLC
c/o Ezra B. Jones                          c/o Managing Member
305 Crosstree Lane                         800 W. Olympic Blvd., Suite 305
Atlanta, GA 30328                          Los Angeles, CA 90015
Creditor Committee

AEG Presents LLC                           AEG Presents LLC
c/o Managing Member                        c/o CT Corporation System, Reg. Agent
425 W. 11th Street                         ATTN: Amanda Garcia
Los Angeles, CA 90015-3459                 818 West Seventh Street, Suite 930
                                           Los Angeles, CA 90017

                                                  /s/ Emily Rottmann
                                                          Attorney




                                            23
